Case 2:17-cv-14169-LJM-RSW ECF No. 21, PageID.63 Filed 03/02/19 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 JESSICA DANIELLE WILSON,
                                          Case No. 2:17-cv-14169-LJM-RSW
 Plaintiff,
                                          Honorable Judge Laurie J. Michelson
 v.

 ENHANCED RECOVERY
 COMPANY, LLC,

 Defendant.

       AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff,

JESSICA DANIELLE WILSON, and the Defendant, ENHANCED RECOVERY

COMPANY, LLC, through their respective counsel that the above-captioned action

is dismissed with prejudice, against , ENHANCED RECOVERY COMPANY, LLC,

pursuant to settlement and Federal Rule of Civil Procedure 41. Each party shall bear

its own costs and attorney fees.

Dated: March 1, 2019                         Respectfully Submitted,

JESSICA DANIELLE WILSON                      ENHANCED RECOVERY
                                             COMPANY, LLC

/s/ Nathan C. Volheim                        /s/ Larissa G. Nefulda
Nathan C. Volheim                            Larissa G. Nefulda, Admitted Pro Hac Vice
Counsel for Plaintiff                        Counsel for Defendant
Sulaiman Law Group, LTD                      633 West 5th Street, Suite 4000
2500 South Highland Ave., Suite 200          Los Angeles, CA 90071
Case 2:17-cv-14169-LJM-RSW ECF No. 21, PageID.64 Filed 03/02/19 Page 2 of 3




Lombard, Illinois 60148                 Phone: (213) 580-7933
Phone: (630) 575-8181                   Larissa.Nefulda@lewisbrisbois.com
nvolheim@sulaimanlaw.com
Case 2:17-cv-14169-LJM-RSW ECF No. 21, PageID.65 Filed 03/02/19 Page 3 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                          DETROIT DIVISION


JESSICA DANIELLE WILSON,
                                        Case No. 2:17-cv-14169-LJM-RSW
Plaintiff,
                                        Honorable Judge Laurie J. Michelson
v.

ENHANCED RECOVERY
COMPANY, LLC,

Defendant.

                 ORDER OF DISMISSAL WITH PREJUDICE

      Plaintiff, JESSICA DANIELLE WILSON (“Plaintiff”), by and through her

attorneys, SULAIMAN LAW GROUP, LTD., having filed with this Court her

Stipulation of Dismissal and the Court having reviewed same, now finds that this

matter should be dismissed.

      IT IS THEREFORE ORDERED by this Court that the above cause of action

is dismissed, with prejudice.


Date: March 2, 2019                        s/Laurie J. Michelson
                                           United States District Judge
